Citation Nr: 1518014	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for residuals of a nose injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a video conference hearing before the undersigned in December 2013; a transcript of the hearing is of record.


FINDING OF FACT

It is reasonably shown that residuals of a nose injury are etiologically related to an incident during the Veteran's service.


CONCLUSION OF LAW

Service connection for residuals of a nose injury is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran asserts he injured his nose in service while changing the wheel and tire of an aircraft (from inside the wheel-well of the landing gear); he currently has residuals of such injury and contends service connection is warranted.

His service treatment records are silent for any complaints, treatment or diagnosis of a nose injury that resulted in disability of the nose (e.g., deviated nasal septum, nasal obstruction, nose fracture, or related residual blood clot). 

In a January 2013 written statement Dr. McCarthy, a retired private physician, noted, 

I treated [the Veteran] at Newington Veterans Hospital, Newington, CT in 1971.  I was a resident in surgery with the University of Connecticut.  University of Connected provided surgical care to the VA hospital in the 1970's.  [The Veteran] had a service related traumatic nasal deformity that required nasal septal reconstruction with 5 days hospitalization.  Forty years later he still has a history of nasal obstruction due to turbinate hypertrophy.  I have retired from practice (34 years), 2005.

In January 2013 the RO called Dr. McCarthy for clarification on the statement he provided in support of the Veteran's claim.  He stated that he remembered treating the Veteran for a deviated septum in 1971, which was due to service related trauma.  Dr. McCarthy was not currently treating the Veteran.  He stated that he had been retired since 2005.  

At the December 2013 video conference Board hearing, the Veteran testified that he was in the process of changing a wheel and a tire on a C-130 aircraft when he was hit in the face by the tire; it was a very large wheel and tire assembly.  He stated that he was wrestling with another member of the crew to get the wheel into position and it slipped; the rubber part of the tire ended up in his face, and caused a nose bleed.  He did not seek medical attention, but went back inside the aircraft and laid his head back until the bleeding stopped.  He sought treatment after service with Dr. McCarthy, which consequently required a 5-day hospitalization.

A January 2014 private treatment report noted the Veteran was seen for a follow-up.  His main complaint at that visit involved nasal obstruction.  He reported that recently his nose was completely blocked.  The diagnosis was nasal congestion, obstruction, hemoptysis.  The physician noted the Veteran clearly has bilateral nasal valve compromise, worse on left, which occurred after he had extensive nasal surgery in the 1970's.  He further noted the Veteran had no significant relapses and oropharyngeal bleeding.  His MRI was negative.  The physician suspected the bleeding source in the past originated from his tongue base varices.  

The medical evidence of record clearly documents that the Veteran has a current diagnosis of a nasal obstruction.  Dr. McCarthy documents that the Veteran had a service-related traumatic nasal deformity that required nasal septal reconstruction and he still has a history of nasal obstruction due to turbinate hypertrophy.  The private physician in January 2014 diagnosed nasal obstruction and noted that he also had bilateral nasal valve compromise, which occurred after he had extensive nasal surgery in the 1970's, which the Board interprets as a medical finding showing continuity of symptomatology of a nasal disability since the initial injury in service.  

The Veteran is competent to describe his symptoms of continuous nasal obstruction without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Given the medical and lay evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board concludes that residuals of a nose injury are causally related to his military service, and service connection for residuals of a nose injury is warranted.


ORDER

Entitlement to service connection for residuals of a nose injury is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


